Case 5:16-cv-10444-JEL-MKM ECF No. 1777, PageID.63644 Filed 05/18/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  In Re Flint Water Cases,                                    No. 5:16-cv-10444-JEL-MKM
                                                              (consolidated)

                                                              Hon. Judith E. Levy

                                                              Mag. Mona K. Majzoub


  Alexander, et al.,                                          No. 5:16-cv-13421-JEL-MKM
                  Plaintiffs
  v.
  City of Flint, et al.,
                  Defendants




                           EX PARTE MOTION TO WITHDRAW


           Keith Altman of the firm Excolo Law, PLLC, hereby moves to withdraw as counsel of

 record for the Alexander, et al Plaintiffs in this case because he is nolonger assisting lead

 counsel Ari Kresch of Excolo Law, PLLC. in this case.

       Withdrawal will not materially affect the Plaintiffs, because they have and will continue

 to be represented by Excolo Law, PLLC and the other attorneys who haveappeared on their

 behalf.
Case 5:16-cv-10444-JEL-MKM ECF No. 1777, PageID.63645 Filed 05/18/21 Page 2 of 3




        Mr. Altman respectfully requests that a text-only order be entered regarding this

 withdrawal.



 Respectfully submitted,




 Dated: May 18, 2021                                 Respectfully submitted,
                                                     EXCOLO LAW, PLLC

                                                     By: /s/ Keith Altman
                                                     Keith Altman (P81702)
                                                     26700 Lahser Rd., Suite 301
                                                     Southfield, MI 48033
                                                     516.456.5885
                                                     kaltman@lawampmmt.com




                                                 2
Case 5:16-cv-10444-JEL-MKM ECF No. 1777, PageID.63646 Filed 05/18/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE



         I hereby certify that on May 18, 2021, I electronically filed the foregoing pleading using

  the ECF system which will send notification of such filing to all counsels of record.




  Dated: May 18, 2021                                  Respectfully submitted,
                                                       EXCOLO LAW, PLLC

                                                       By: /s/ Keith Altman
                                                       Keith Altman (P81702)
                                                       26700 Lahser Rd., Suite 301
                                                       Southfield, MI 48033
                                                       516.456.5885
                                                       kaltman@lawampmmt.com




                                                 3
